DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 04/21/2020, which is a divisional of U.S. Application No. 15/609,886, filed on 05/31/2017.
	Currently, claims 1-20 are examined as below.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/21/2020. The IDS has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite, because the limitation “a mid-point between the first fin and the second fin” renders the claim indefinite. It is unclear whether such mid-point is the same mid-point as recited in the intervening claim 3.
Claim 5 is indefinite, because the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
Claim 19 is indefinite, because:
First, the limitation “the distance between to first fin and the second fin” renders the claim indefinite. Such distance was not mentioned before. There is insufficient antecedent basis.
Second, the limitation “the distance between to first fin and the second fin” renders the claim indefinite. It is unclear whether such first fin is the same first fin as recited in the base claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0151575 A1 to Li.

    PNG
    media_image1.png
    355
    652
    media_image1.png
    Greyscale

Regarding independent claim 1, Li in Fig. 13 and Annotated Fig. 13 teaches a semiconductor device (¶ 27, semiconductor FinFET structure) comprising: 
a first fin 110a (Annotated Fig. 13 & ¶ 27, fin 110a);
a second fin 110b (Annotated Fig. 13 & ¶ 27, fin 110b);
a first work function metal layer 310 (¶ 63, first work function layer 310 formed of Ta) extending over the first fin 110a, the first work function metal layer 310 terminating at a first 
a second work function metal layer 320 (¶ 76 & ¶ 77, first second-work function material layer 320 formed of the same material as the layer 310 i.e., Ta) extending over the first work function metal layer 310 (Fig. 13 & ¶ 76), the second work function metal layer 320 terminating at a second location closer to the second fin 110b than the first fin 110a, the second location being between the first fin 110a and the second fin 110b; and 
a gate electrode 500 (¶ 116, gate electrode layer 500) over the first fin 110a and the second fin 110b.
	Regarding claim 2, Li in Fig. 13 and Annotated Fig. 13 further teaches a third work function metal layer 400 (¶ 109 & ¶ 111, N-type work function layer 400 formed of TiAl) over the first fin 110a and the second fin 110b, the gate electrode 500 being over the third work function metal layer 400.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 3, Li does not explicitly disclose the first work function metal layer terminates 20% to 40% of a distance between the first fin and the second fin from a mid-point between the first fin and the second fin toward the first fin.
However, it would have been obvious to form the first work function metal layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 4, Li does not explicitly disclose the second work function metal layer terminates 20% to 40% of the distance between the first fin and the second fin from a mid-point between the first fin and the second fin toward the second fin.
However, it would have been obvious to form the second work function metal layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 5, Li does not explicitly disclose the first work function metal layer 310 terminates a distance of about 10 nm to about 40 nm from a sidewall of the first fin 110a.
However, it would have been obvious to form the first work function metal layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 6 would be allowable, because the prior art of record, including Li, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, an interlayer dielectric over the first fin and the second fin, wherein the first work function metal layer extends to an upper surface of the interlayer dielectric.
	Claim 7 would be allowable, because claim 7 depends from the allowable claim 6.

Claims 8-18 and 20 are allowed.
	Regarding independent claim 8, Li in Figs. 3-4, 13 and Annotated Fig. 13 teaches a semiconductor device (¶ 27, semiconductor FinFET structure) comprising:
a first dielectric layer (Figs. 3-4, ¶ 44, ¶ 46 & ¶ 120), a first fin 110a (Annotated Fig. 13 & ¶ 27, fin 110a), a second fin 110b (Annotated Fig. 13 & ¶ 27, fin 110b) and an isolation region 101 (¶ 33, isolation structure 101) on opposing sidewalls of the first fin 110a and the second fin 110b; and
a gate structure extending through the first dielectric layer (¶ 120) to the first fin 110a and the second fin 110b, wherein the gate structure comprises:
a gate dielectric layer 102 (Annotated Fig. 13 & ¶ 50, gate dielectric layer 102) over the first fin 110a and the second fin 110b; 

a second work function layer 320 (¶ 76 & ¶ 77, first second-work function material layer 320) over the first fin 110a and the first work function layer 320, the second work function layer 320 terminating at a second position closer to the second fin 110b than the first fin 110a (Annotated Fig. 13);
a third work function layer 400 (¶ 109, N-type work function layer 400) over the first fin 110a, the first work function layer 310, and the second fin 110b (Annotated Fig. 13); and
a conductive fill 500 (¶ 116, gate electrode 500) over the first fin 110a, the second fin 110b, and the third work function layer 400 (Annotated Fig. 13).
	However, the prior art of record, including Li, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, a first dielectric layer over a first fin, a second fin, and an isolation region on opposing sidewalls of the first fin and the second fin.
	Therefore, independent claim 8 is allowed.
	Claims 9-16 are allowed, because they depend from the allowed claim 8.

	Regarding independent claim 17, Li in Fig. 13 and Annotated Fig. 13 teaches a semiconductor device comprising: 
a first fin 110a (Annotated Fig. 13 & ¶ 27, fin 110a);

isolation regions 101 (¶ 33, isolation structure 101) extending around the first fin 110a and the second fin 110b;
an interlayer dielectric (Figs. 3-4, ¶ 44, ¶ 46 & ¶ 120);
a gate structure extending through the interlayer dielectric (¶ 120), the gate structure having a first end and a second end, the gate structure comprising:
a gate dielectric layer 102 (Annotated Fig. 13 & ¶ 50, gate dielectric layer 102) extending through the interlayer dielectric (¶ 120);
a first conductive layer 310 (¶ 63, first work function layer 310) over the gate dielectric layer 102, wherein a distance from the first fin 110a to an end of the first conductive layer 310 is less than a distance from the second fin 110b to the end of the first conductive layer 310;
a second conductive layer 320 (¶ 76 & ¶ 77, first second-work function material layer 320) over the gate dielectric layer 102, wherein a distance from the first fin 110a to an end of the second conductive layer 320 is greater than a distance from the second fin 110b to the end of the second conductive layer 320; and
a third conductive layer 400 (¶ 109, N-type work function layer 400) over the second conductive layer 320.
However, the prior art of record, including Li, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, an interlayer dielectric over the first fin, the second fin, and the isolation regions; a gate spacer extending through the interlayer dielectric; and wherein the gate spacer is interposed between the gate dielectric layer and the interlayer dielectric at the first end and the second end, wherein the gate spacer is interposed between the first conductive layer and the interlayer dielectric at the first end, wherein the gate spacer is interposed between the second conductive layer and the interlayer dielectric at the first end, wherein an upper surface of the third conductive layer is level with an upper surface of the interlayer dielectric.
Therefore, independent claim 17 is allowed.
Claims 18 and 20 are allowed, because they depend from the allowed claim 17.

Claim 19 is rejected.
Claim19 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 19 depends from the allowed independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0365347 A1 by Bao et al. relates to a FinFET device including a gate dielectric layer, a first p-type work function metal formed on the gate dielectric, an n-type work function metal formed on the first p-type work function metal and a gate electrode formed on top of the n-type work function metal.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895      

/JAY C CHANG/Primary Examiner, Art Unit 2895